DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         ROBERT SANDONATO,
                              Appellant,

                                    v.

                             JOSE GUZMAN,
                                Appellee.

                             No. 4D15-3191

                             [ April 6, 2016 ]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
FMCE 98-005230.

   Robert Sandonato, Miami, pro se.

   No appearance for appellee.

PER CURIAM.

   We affirm the trial court’s order denying appellant’s motion to vacate a
permanent injunction allegedly entered in 1998. Appellant has not shown
any reversible error in the court’s order, and appellant has attempted to
raise matters for the first time on appeal that he did not present below.

   On appeal, appellant alleges that he was advised by the circuit court
clerk that the file for this 1998 case has been destroyed, yet he asserts
that his prison classification officer has informed him that an injunction
in this case impacts his eligibility for certain programs in prison. The
circuit court’s online docket for this case reflects that a “temporary
injunction” was entered in April 1998. Appellant’s motions to vacate or
dissolve an injunction in the underlying case number may in fact be moot.

   Appellant should pursue administrative remedies within the
Department of Corrections, and if necessary, obtain clarification from the
circuit court as to whether any injunction order remains in force in this
case.

   Affirmed.
CIKLIN, C.J., TAYLOR and GERBER, JJ., concur.

                           *        *           *

   Not final until disposition of timely filed motion for rehearing.




                                    2